DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on April 04th, 2022 has been considered.
Remarks
The amendment filed on April 04th, 2022 has been acknowledged.  By this amendment, claims 1-4, 11, and 13-16 have been amended, claim 7 has been cancelled, and claim 21 has been newly added.  Accordingly, claims 1-6 and 8-21 are pending in the present application in which claims 1 and 13 are in independent form.
Applicant’s amendment to the title has been accepted.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,879,165. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claimed invention of the instant application is encompasses by the scope of the claimed invention of U.S. Patent 10,879,165, see side-by-side comparison in table below.
Claims of instant application
Claims of U.S. Patent No. 10,879,165
1. A semiconductor device comprising: a transistor region including a field effect transistor; and an interconnection region including a metal layer electrically connected to the field effect transistor; an insulating layer provided between the metal layer and a substrate; and a low-permittivity layer provided in the insulating layer below the metal layer and having a lower permittivity than the insulating layer wherein a portion of the low-permittivity layer pierces the substrate.

1. A semiconductor device comprising: a transistor region in which a field effect transistor is provided; and an interconnection region comprising a first metal layer and a second metal layer, wherein the interconnection region includes: an interlayer insulating layer provided above a substrate, wherein the interlayer insulating layer includes a plurality of insulating layers; a first low-permittivity layer provided in the interlayer insulating layer directly below the first metal layer; and a second low-permittivity layer provided in the interlayer insulating layer directly below the second metal layer, wherein: the first metal layer is formed on a first insulating layer of the plurality of insulating layers and is electrically connected to the field effect transistor, the second metal layer is formed on a second insulating layer of the plurality of insulating layers and is electrically connected to the field effect transistor, each of the first and second low-permittivity layers comprise a material having a lower permittivity than the interlayer insulating layer, the first low-permittivity layer and the second low-permittivity layer do not overlap in a plan view, and each of the first low-permittivity layer and the second low-permittivity layer extends across the plurality of insulating layers.

2. The semiconductor device according to claim 1, wherein the low-permittivity layer is one of a plurality of low-permittivity layers arranged in a striped fashion.

2. The semiconductor device according to claim 1, wherein the first and second low-permittivity layers are arranged in a striped fashion.

3. The semiconductor device according to claim 1, wherein the low-permittivity layer is one of a plurality of low-permittivity layers arranged in a zigzag fashion.

3. The semiconductor device according to claim 1, wherein the first and second low-permittivity layers are arranged in a zigzag fashion.

4. The semiconductor device according to claim 1, wherein the insulating layer is one of a plurality of insulating layers and the low-permittivity layer is one of a plurality of low-permittivity layers, wherein each low-permittivity layer of the plurality of low-permittivity layers is provided in a respective insulating layer of the plurality of insulating layers.

1… wherein the interlayer insulating layer includes a plurality of insulating layers; a first low-permittivity layer provided in the interlayer insulating layer directly below the first metal layer; and a second low-permittivity layer provided in the interlayer insulating layer directly below the second metal layer, wherein: the first metal layer is formed on a first insulating layer of the plurality of insulating layers and is electrically connected to the field effect transistor, the second metal layer is formed on a second insulating layer of the plurality of insulating layers and is electrically connected to the field effect transistor, each of the first and second low-permittivity layers comprise a material having a lower permittivity than the interlayer insulating layer, the first low-permittivity layer and the second low-permittivity layer do not overlap in a plan view, and each of the first low-permittivity layer and the second low-permittivity layer extends across the plurality of insulating layers.

5. The semiconductor device according to claim 4, wherein the low-permittivity layers of the plurality of low-permittivity layers do not overlap in a planar view of the substrate.

1…wherein the interlayer insulating layer includes a plurality of insulating layers; a first low-permittivity layer provided in the interlayer insulating layer directly below the first metal layer; and a second low-permittivity layer provided in the interlayer insulating layer directly below the second metal layer, wherein: the first metal layer is formed on a first insulating layer of the plurality of insulating layers and is electrically connected to the field effect transistor, the second metal layer is formed on a second insulating layer of the plurality of insulating layers and is electrically connected to the field effect transistor, each of the first and second low-permittivity layers comprise a material having a lower permittivity than the interlayer insulating layer, the first low-permittivity layer and the second low-permittivity layer do not overlap in a plan view, and each of the first low-permittivity layer and the second low-permittivity layer extends across the plurality of insulating layers.

6. The semiconductor device according to claim 5, wherein the low-permittivity layers of the plurality of low-permittivity layers are arranged in a zigzag fashion in a planar view of the substrate.

5. The semiconductor device according to claim 4, wherein the first and second low-permittivity layers are arranged in a zigzag fashion in the plan view.

8. The semiconductor device according to claim 1, further comprising: an upper-side metal layer provided on the metal layer via an inter-metal insulating layer; and an inter-metal low-permittivity layer having a lower permittivity than the inter-metal insulating layer provided in the inter-metal insulating layer between the metal layer and the upper-side metal layer.

7. The semiconductor device according to claim 1, wherein an upper-side metal layer is further provided on the first metal layer via an inter-metal insulating layer, and wherein an inter-metal low-permittivity layer of a material having a lower permittivity than the inter-metal insulating layer is provided in the inter-metal insulating layer between the first metal layer and the upper-side metal layer.

9. The semiconductor device according to claim 1, wherein the low-permittivity layer is provided in a projection region of the metal layer in a planar view of the substrate.

8. The semiconductor device according to claim 1, wherein at least one of the first and second low-permittivity layers is provided at least in a projection region of the first metal layer in the plan view.

10. The semiconductor device according to claim 1, wherein the metal layer is one of an interconnection and an electrode electrically connected to the field effect transistor.

9. The semiconductor device according to claim 1, wherein the first metal layer is an interconnection electrically connected to the field effect transistor.

11. The semiconductor device according to claim 1, wherein the low-permittivity layer is one of a plurality of low-permittivity layers, wherein at least either one of and upper end and a lower end of each of the low-permittivity layers of the plurality of low-permittivity layers is provided in a same layer.

10. The semiconductor device according to claim 1, wherein either of an upper end and a lower end of the each of the first and second low-permittivity layers are provided in a same layer.

12. The semiconductor device according to claim 1, wherein the field effect transistor is a field effect transistor for a radio frequency device.

11. The semiconductor device according to claim 1, wherein the field effect transistor is associated with a radio frequency device.

13. A method for manufacturing a semiconductor device, the method comprising: forming a field effect transistor in a transistor region; and forming an interconnection region including a metal layer electrically connected to the field effect transistor, an insulating layer provided between the metal layer and a substrate; and a low-permittivity layer provided in the insulating layer below the metal layer and having a lower permittivity than the insulating layer, wherein a portion of the low-permittivity layer to pierces the substrate.

12. A method for manufacturing a semiconductor device, comprising: forming a field effect transistor in a transistor region; filling, with an interlayer insulating layer, an interconnection region comprising a first metal layer and a second metal layer, wherein the interlayer insulating layer is provided above a substrate, wherein the interlayer insulating layer includes a plurality of insulating layers; forming, in the interlayer insulating layer directly below the first metal layer, a first low-permittivity layer; and forming, in the interlayer insulating layer directly below the second metal layer, a second low-permittivity layer, wherein: the first metal layer is formed on a first insulating layer of the plurality of insulating layers and is electrically connected to the field effect transistor, the second metal layer is formed on a second insulating layer of the plurality of insulating layers and is electrically connected to the field effect transistor, each of the first and second low-permittivity layers comprise a material having a lower permittivity than the interlayer insulating layer, the first and second low-permittivity layers do not overlap in a plan view, and each of the first and second low-permittivity layers extends across the plurality of insulating layers.


14. The method according to claim 13, wherein the low-permittivity layer is one of a plurality of low-permittivity layers arranged in a striped fashion.

2. The semiconductor device according to claim 1, wherein the first and second low-permittivity layers are arranged in a striped fashion.

15. The method according to claim 13, wherein the low-permittivity layer is one of a plurality of low-permittivity layers arranged in a zigzag fashion.

3. The semiconductor device according to claim 1, wherein the first and second low-permittivity layers are arranged in a zigzag fashion.

16. The method according to claim 13, wherein the insulating layer is one of a plurality of insulating layers and a plurality of low-permittivity layers, wherein each low-permittivity layer of the plurality of low-permittivity layers is provided in a respective insulating layer of the plurality of insulating layers.

12…a first low-permittivity layer; and forming, in the interlayer insulating layer directly below the second metal layer, a second low-permittivity layer, wherein: the first metal layer is formed on a first insulating layer of the plurality of insulating layers and is electrically connected to the field effect transistor, the second metal layer is formed on a second insulating layer of the plurality of insulating layers and is electrically connected to the field effect transistor, each of the first and second low-permittivity layers comprise a material having a lower permittivity than the interlayer insulating layer, the first and second low-permittivity layers do not overlap in a plan view, and each of the first and second low-permittivity layers extends across the plurality of insulating layers.


17. The method according to claim 16, wherein the low-permittivity layers of the plurality of low-permittivity layers do not overlap in a planar view of the substrate.

1… a first low-permittivity layer; and forming, in the interlayer insulating layer directly below the second metal layer, a second low-permittivity layer, wherein: the first metal layer is formed on a first insulating layer of the plurality of insulating layers and is electrically connected to the field effect transistor, the second metal layer is formed on a second insulating layer of the plurality of insulating layers and is electrically connected to the field effect transistor, each of the first and second low-permittivity layers comprise a material having a lower permittivity than the interlayer insulating layer, the first and second low-permittivity layers do not overlap in a plan view, and each of the first and second low-permittivity layers extends across the plurality of insulating layers.


18. The method according to claim 17, wherein the low-permittivity layers of the plurality of low-permittivity layers are arranged in a zigzag fashion in a planar view of the substrate.

5. The semiconductor device according to claim 4, wherein the first and second low-permittivity layers are arranged in a zigzag fashion in the plan view.

19. The method according to claim 13, further comprising: forming an upper-side metal layer provided on the metal layer via an inter-metal insulating layer; and forming an inter-metal low-permittivity layer having a lower permittivity than the inter-metal insulating layer in the inter-metal insulating layer between the metal layer and the upper-side metal layer.

7. The semiconductor device according to claim 1, wherein an upper-side metal layer is further provided on the first metal layer via an inter-metal insulating layer, and wherein an inter-metal low-permittivity layer of a material having a lower permittivity than the inter-metal insulating layer is provided in the inter-metal insulating layer between the first metal layer and the upper-side metal layer.

20. The method according to claim 13, wherein the low-permittivity layer is provided in a projection region of the metal layer in a planar view of the substrate.

8. The semiconductor device according to claim 1, wherein at least one of the first and second low-permittivity layers is provided at least in a projection region of the first metal layer in the plan view.

21.  The method according to claim 13, wherein the metal layer is one of an interconnection and an electrode electrically connected to the field effect transistor.
9. The semiconductor device according to claim 1, wherein the first metal layer is an interconnection electrically connected to the field effect transistor.


New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 9-14, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lur et al. (U.S. Pub. 2004/0097065), newly cited, in view of Lu et al. (U.S. Pub. 2014/0264896), of record.
In re claim 1, Lur discloses a semiconductor device comprising a transistor region including a field effect transistor (see paragraph [0032] and fig. 13) (note that, Lur discloses in paragraph [0032] that the device layer 10 may include transistors); and an interconnection region 28/38 including a metal layer (see paragraphs [0070]-[0071] and fig. 13), an insulating layer 14/18/36 provided between the metal layer 38 and a substrate 10 (note that, Lur discloses in paragraph [0032] that the device layer which may be a silicon substrate); and a low-permittivity layer 34 (air gaps) provided in the insulating layer 14/18/36 below the metal layer 38 and having a lower permittivity than the insulating layer 14/18/36, wherein a portion of the low-permittivity layer 34 pierces the substrate 10 (see paragraphs [0062]-[0064] and fig. 13).

    PNG
    media_image1.png
    631
    800
    media_image1.png
    Greyscale

Lur is silent to wherein an interconnection region including a metal layer electrically connected to the field effect transistor.
However, Lu discloses in a same field of endeavor, a semiconductor device 100 including, inter-alia, a transistor region including a field effect transistor (including gate stack 116 disposed above and between source/drain regions 114) (see paragraph [0024] and fig. 1); and an interconnection region 104 including a metal layer electrically connected to the field effect transistor (see paragraph [0025] and fig. 1), an insulating layer (ILD structures 106) provided between the metal layer (upper metal layer 104) and a substrate (102 including etch stop layer 124) (see paragraph [0025] and fig. 1), and a low-permittivity layer 112 provided in the insulating layer 106 below the metal layer 104 and having a lower permittivity (note that, the low-permittivity layer 112 includes an air gap and thus inherently having a lower permittivity than the ILD layer 106 which is made of silicon dioxide or silicon nitride) than the insulating layer 106 wherein the low-permittivity layer 112 is provided to pierce up to the substrate 102, 124 (see paragraph [0026] and fig. 1).

    PNG
    media_image2.png
    608
    794
    media_image2.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Lu into the semiconductor device of Lur in order to enable the interconnection region including a metal layer to be electrically connected to the field effect transistor in Lur to be formed in order to interconnect to other elements within the semiconductor device to improve functionality of the semiconductor device, functional density, and furthermore to reduce interference, noise, and parasitic coupling capacitance between the interconnects (see paragraphs [0002]-[0003] of Lu).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 2, as applied to claim 1 above, Lur in combination with Lu discloses wherein the low-permittivity layer is one of a plurality of a plurality of low-permittivity layers arranged in a striped fashion (see paragraph [0018] and fig. 1 of Lu).
	In re claim 9, as applied to claim 1 above, Lur in combination with Lu discloses wherein the low-permittivity layer is provided in a projection region of the metal layer in a planar view of the substrate (see paragraph [0062] and fig. 13 of Lur and paragraph [0018] and fig. 1 of Lu).
	In re claim 10, as applied to claim 1 above, Lur in combination with Lu discloses wherein the metal layer is one of an interconnection and an electrode electrically connected to the field effect transistor (see paragraph [0024] and fig. 1 of Lu).
	In re claim 11, as applied to claim 1 above, Lur in combination with Lu discloses wherein the low-permittivity layer 112 is one of a plurality of low-permittivity layers, wherein at least one of an upper end and a lower end of each of the low-permittivity layers of the plurality of low-permittivity layers is provided in a same layer 106 (see paragraph [0018] and fig. 1 of Lu).
	In re claim 12, as applied to claim 1 above, Lur in combination with Lu discloses wherein the field effect transistor is a field effect transistor for a radio frequency device (see paragraph [0022] of Lu).
	In re claim 13, Lur discloses a method for manufacturing a semiconductor device, the method comprising forming a field effect transistor in a transistor region (see paragraph [0032] and fig. 13) (note that, Lur discloses in paragraph [0032] that wherein the device layer 10 may include transistors); and forming an interconnection region 28/38 including a metal layer (see paragraphs [0070]-[0071] and fig. 13); an insulating layer 14/18/36 provided between the metal layer 28/38 and a substrate 10 (see paragraph [0032] and fig. 13), and a low-permittivity layer 34 (air gaps) provided in the insulating layer 14/18/36 below the metal layer 28/38 and having a lower permittivity than the insulating layer 14/18/36, wherein a portion of the low- permittivity layer 34 pierces the substrate 10 (see paragraphs [0062]-[0064] and fig. 13).
	Lur is silent to wherein forming an interconnection region including a metal layer electrically connected to the field effect transistor.
However, Lu discloses in a same field of endeavor, a method for manufacturing a semiconductor device 100, including, inter-alia, forming a field effect transistor (including gate stack 116 disposed above and between source/drain regions 114) in a transistor region (see paragraph [0024] and fig. 1); and forming an interconnection region (including metal layer 104) including a metal layer 104 electrically connected to the field effect transistor (see paragraph [0025] and fig. 1); an insulating layer (ILD structures 106) provided between the metal layer 104 and a substrate (102 including etch step layer 124) (see paragraph [0025] and fig. 1), and a low-permittivity layer 112 provided in the insulating layer 106 below the metal layer 104 and having a lower permittivity than the insulating layer 106, wherein the low-permittivity layer 112 is provided to pierce up to the substrate 102, 124) (see paragraph [0026] and fig. 1). 
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Lu into the semiconductor device of Lur in order to enable the steps of wherein forming an interconnection region including a metal layer electrically connected to the field effect transistor in Lur to be formed in order to interconnect to other elements within the semiconductor device to improve functionality of the semiconductor device, functional density, and furthermore to reduce interference, noise, and parasitic coupling capacitance between the interconnects (see paragraphs [0002]-[0003] of Lu).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
	In re claim 14, as applied to claim 13 above, Lur in combination with Lu discloses wherein the low-permittivity layer is one of a plurality of low-permittivity layers arranged in a striped fashion (see paragraph [0018] and fig. 1 of Lu).
	In re claim 20, as applied to claim 13 above, Lur in combination with Lu discloses wherein the low- permittivity layer is provided in a projection region of the metal layer in a planar view of the substrate (see paragraph [0018] and fig. 1 of Lu).
	In re claim 21, as applied to claim 13 above, Lur in combination with Lu discloses wherein the metal layer is one of an interconnection and an electrode electrically connected to the field effect transistor (see paragraph [0024] and fig. 1 of Lu).
Claims 3-6, 8, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lur et al. (U.S. Pub. 2004/0097065), newly cited, in view of Lu et al. (U.S. Pub. 2014/0264896), of record, as applied to claims 1 and 13 above, and further in view of Goldberg et al. (U.S. Pub. 2004/0119134), of record.
In re claim 3, as applied to claim 1 above, Lur is silent to wherein the plurality of low-permittivity layers is one of a plurality of low-permittivity layers arranged in a zigzag fashion.
However, Goldberg discloses in a same field of endeavor, a semiconductor device 80 including, inter-alia, a transistor region including a field effect transistor 85, 87 and an interconnection region including a metal layer 98, 100 electrically connected to the field effect transistor 85, 87, an insulating layer 89, 94, provided between the metal layer 98, 100 and a substrate 81 (see paragraph [0045] and fig. 8), and wherein the low-permittivity layer is one of a plurality of low-permittivity layers 290 arranged in a zigzag fashion (see paragraph [0053] and fig. 10, note that, the air gaps 290 are arranged in zigzag fashion with respect to the rows and columns in the semiconductor device).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of Lur with the technique as taught by Goldberg in order to enable wherein the plurality of low-permittivity layers is one or a plurality of low-permittivity layers arranged in a zigzag fashion in the semiconductor device of Lur to be formed because in doing so would prevent misaligned vias form puncturing the low-permittivity layer and further decrease the capacitance of metal interconnects (see Abstract and paragraphs [0003]-[0004] of Goldberg).  Furthermore, it is respectfully submitted that, the configuration regarding the plurality of low-permittivity layers was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
In re claim 4, as applied to claim 1 above, Lur is silent to wherein the insulating layer is one of a plurality of insulating layers and the low-permittivity layers is one of a plurality of low-permittivity layers, wherein each low-permittivity layer of the plurality of low-permittivity layers is provided in a respective insulating layer of the plurality of insulating layers.
However, Goldberg discloses in a same field of endeavor, a semiconductor device including, inter-alia, wherein the insulating layer is one of a plurality of insulating layers 36, 94, 104 and the plurality of low-permittivity layers 74, 105, 106 is one of a plurality of low-permittivity layers, wherein each low-permittivity layer of the plurality of low-permittivity layers 74, 105, 106 is provided in a respective insulating layer of the plurality of insulating layers 36, 94, 104 (see paragraphs [0042]-[0044] and figs. 7-8).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of Lur with the technique as taught by Goldberg in order to wherein the insulating layer is one of a plurality of insulating layers and the low-permittivity layers is one of a plurality of low-permittivity layers, wherein each low-permittivity layer of the plurality of low-permittivity layers is provided in a respective insulating layer of the plurality of insulating layers in the semiconductor device of Lur to be formed because in doing so would decrease capacitance between the metal lines and furthermore to prevent subsequently formed misaligned vias from puncturing an underlying air gap (see paragraphs [0003]-[0004] of Goldberg).
In re claim 5, as applied to claim 4 above, Lur is silent to wherein the low-permittivity layers of the plurality of low-permittivity layers do not overlap in a planar view of the substrate.
However, Goldberg discloses in a same field of endeavor, a semiconductor device including, inter-alia, wherein the low-permittivity layers of the plurality of low-permittivity layers 290 do not overlap in a planar view of the substrate (see paragraph [0053] and fig. 10).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of Lur with the technique as taught by Goldberg in order to have wherein the low-permittivity layers of the plurality of low-permittivity layers do not overlap in a planar view of the substrate in the semiconductor device of Lu in order to decrease capacitance between the metal lines and furthermore to prevent subsequently formed misaligned vias from puncturing an underlying air gap (see paragraphs [0003]-[0004] of Goldberg).
In re claim 6, as applied to claim 5 above, Lur in combination with Lu and Goldberg discloses wherein the low-permittivity layers of the plurality of low-permittivity layers are arranged in a zigzag fashion in a planar view of the substrate (see paragraph [0053] and fig. 10 of Goldberg).  (Note that in fig. 10, the air gaps 290 are arranged in zigzag fashion with respect to the rows and columns in the semiconductor device).
In re claim 8, as applied to claim 1 above, Lur in combination with Lu and Goldberg discloses wherein the semiconductor device further comprising: an upper-side metal layer provided on the metal layer via an inter-metal insulating layer; and an inter-metal low-permittivity layer having a lower permittivity than the inter-metal insulating layer provided in the inter-metal insulating layer between the metal layer and the upper-side metal layer (see paragraph [0042] and fig. 7 of Goldberg).
In re claim 15, as applied to claim 13 above, Lur is silent to wherein the low-permittivity layer is one of a plurality of low-permittivity layers arranged in a zigzag fashion.
However, Goldberg discloses in a same field of endeavor, a method for manufacturing a semiconductor device 80 including, inter-alia, steps of, forming a transistor region including a field effect transistor 85, 87 and an interconnection region including a metal layer 98, 100 electrically connected to the field effect transistor 85, 87, an insulating layer 89, 94, provided between the metal layer 98, 100 and a substrate 81 (see paragraph [0045] and fig. 8), and wherein the low-permittivity layer is one of a plurality of low-permittivity layers 290 arranged in a zigzag fashion (see paragraph [0053] and fig. 10, note that, the air gaps 290 are arranged in zigzag fashion with respect to the rows and columns in the semiconductor device).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of Lur with the technique as taught by Goldberg in order to enable the step of forming wherein the low-permittivity layer is one of a plurality of low-permittivity layers arranged in a zigzag fashion in the semiconductor device of Lu to be formed because in doing so would prevent misaligned vias form puncturing the low-permittivity layer and further decrease the capacitance of metal interconnects (see Abstract and paragraphs [0003]-[0004] of Goldberg).  Furthermore, it is respectfully submitted that, the configuration regarding the plurality of low-permittivity layers was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
In re claim 16, as applied to claim 13 above, Lur is silent to wherein the insulating layer is one of a plurality of insulating layers and wherein the low-permittivity layer is one of a plurality of low-permittivity layers, wherein each low-permittivity layer of the plurality of low-permittivity layers is provided in a respective insulating layer of the plurality of insulating layers.
However, Goldberg discloses in a same field of endeavor, a method of manufacturing a semiconductor device including, inter-alia, the steps of forming the insulating layer is one of a plurality of insulating layers 36, 94, 104 and wherein the low-permittivity layer is one of a plurality of low-permittivity layers 74, 105, 106, wherein each low-permittivity layer of the plurality of low-permittivity layers 74, 105, 106 is provided in a respective insulating layer of the plurality of insulating layers 36, 94, 104 (see paragraphs [0042]-[0044] and figs. 7-8).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of Lur with the technique as taught by Goldberg in order to enable the steps of wherein the insulating layer is one of a plurality of insulating layers and wherein the low-permittivity layer is one of a plurality of low-permittivity layers, wherein each low-permittivity layer of the plurality of low-permittivity layers is provided in a respective insulating layer of the plurality of insulating layers in the semiconductor device of Lur to be performed because in doing so would decrease capacitance between the metal lines and furthermore to prevent subsequently formed misaligned vias from puncturing an underlying air gap (see paragraphs [0003]-[0004] of Goldberg).
In re claim 17, as applied to claim 16 above, Lur is silent to wherein the low-permittivity layers of the plurality of low-permittivity layers do not overlap in a planar view of the substrate.
However, Goldberg discloses in a same field of endeavor, a method of manufacturing a semiconductor device including, inter-alia, wherein the low-permittivity layers of the plurality of low-permittivity layers 290 do not overlap in a planar view of the substrate (see paragraph [0053] and fig. 10).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of Lur with the technique as taught by Goldberg in order to have wherein the low-permittivity layers of the plurality of low-permittivity layers do not overlap in a planar view of the substrate in the semiconductor device of Lur to be formed in order to decrease capacitance between the metal lines and furthermore to prevent subsequently formed misaligned vias from puncturing an underlying air gap (see paragraphs [0003]-[0004] of Goldberg).
In re claim 18, as applied to claim 17 above, Lur in combination with Lu and Goldberg discloses wherein the low-permittivity layers of the plurality of low-permittivity layers are arranged in a zigzag fashion in a planar view of the substrate (see paragraph [0053] and fig. 10 of Goldberg).  (Note that in fig. 10, the air gaps 290 are arranged in zigzag fashion with respect to the rows and columns in the semiconductor device).
In re claim 19, as applied to claim 13 above, Lur in combination with Lu and Goldberg discloses wherein the method further comprising forming an upper-side metal layer provided on the metal layer via an inter-metal insulating layer; and forming an inter-metal low-permittivity layer having a lower permittivity than the inter-metal insulating layer in the inter-metal insulating layer between the metal layer and the upper-side metal layer (see paragraph [0042] and fig. 7 of Goldberg).
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the non-statutory double patenting rejection of claims 1-6 and 8-20 over U.S. Patent No. 10,879,165, Applicant states that the Applicant declines to submit a Terminal Disclaimer at this time.  However, a suitable Terminal Disclaimer will be submitted, if necessary, upon an indication that the claims of the present application are otherwise allowable.  Thus, the non-statutory double patenting rejection is being maintained in the office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dutta et al.		U.S. Patent 9,679,852	Jun. 13, 2017.
Yu et al.		U.S. Pub. 2016/0163816	Jun. 9, 2016.
Zhang et al.		U.S. Patent 9,214,429	Dec. 15, 2015.
Breyta et al.		U.S. Pub. 2012/0037962	Feb. 16, 2012.
Choi et al.		U.S. Patent 7,790,601	Sep. 7, 2010.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892